DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 06/18/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “at least one exposed free end” in lines 11 & 13. It is unclear if said terms refer to the same structural feature or different ones.
Claim 5 recites “solder material” in lines 12 & 15. It is unclear if said terms refer to the same structural feature or different ones.
Claim 5 recites “the component” in line 18. It is unclear if it refers to “at least one further component” in line 16 of claim 5 or “a component” in claim 1.
the component carrier” in line 39. There is insufficient antecedent basis for said limitation in the claim.
Correction/clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hung et al. (US Patent 9,048,222).
Regarding claim 1, Hung teaches a component carrier (see the device shown in Fig. 7-8), comprising: 
a laminated stack having at least one electrically insulating layer structure (106, 107 and/or 716) and/or at least one electrically conductive layer structure 208 (Fig. 7); 

wherein the at least one electrically conductive connection structure of the component is exposed with respect to the stack so that a free exposed end of the at least one electrically conductive connection structure of the component 614 is flush with or extends beyond an exterior main surface of the stack (note the free exposed end of at least one of the electrically conductive connection structure being flush with top surface of the stack in Fig. 7).

    PNG
    media_image1.png
    970
    822
    media_image1.png
    Greyscale


Regarding claim 4, Hung teaches the component carrier according to claim 3, wherein the at least one pad comprises at least one of the group consisting of: at least one pad being spaced with regard to a main body of the component 614 by the at least one pillar; at least one pad directly on a main body of the component 614, and in particular spacing the main body of the component with respect to the at least one pillar (see the electrically conductive connection structure comprising pillars and pads as shown in 7 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 1 above, and in further view of Hin et al. (US PUB. 2012/0309130).
Regarding claim 2, while Hung teaches the component carrier according to claim 1, further comprising at least one of the following features: wherein the at least one electrically conductive connection structure comprises or consists of at least one pillar; wherein the at least one electrically conductive connection structure comprises or consists of at least one pad; however, Hung is silent on pillar and the pad comprising copper. The Examiner understands that the use of copper would have been obvious and within the ordinary skill in the art due to copper’s electrical/conductive properties. For instance, Hin teaches conductive pillars 122 and pads comprising copper (Para [0027 & 0035]. As such, said claim feature would have been obvious and within the ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 1 above, and in further view of KESER et al. (US PUB. 2017/0077053).
Regarding claim 5, while Hung teaches the component carrier according to claim 1, further comprising at least one of the following features: wherein the exposed electrically conductive connection structure is configured for a direct electric connection to an electronic periphery (see Fig. 8 and respective text), in particular to a further component (e.g. 922 (Fig. 10), more particularly to a semiconductor chip; wherein the exposed electrically conductive connection structure is configured for being connectable with an electronic periphery with or without redistribution structure (Fig. 7-8); wherein at least one exposed free end of the at least one electrically conductive connection solder material 820; wherein at least one exposed free end of the at least one electrically conductive connection structure is provided with at least one pad (e.g. note the pads in layer 818 in Fig. 8), the at least one pad being in particular covered with solder material 820; at least one further component embedded in the stack, and being in particular electrically connected to the component 914; wherein the component is in particular selected from a group consisting of an active electronic component, a microprocessor and a logic chip; wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate, or a preform thereof, wherein the component carrier is configured as a laminate-type component carrier (Fig. 10); however, Hung is silent on wherein the at least one electrically conductive connection structure has an aspect ratio of at least 0.3, in particular at least 0.5, more particularly at least 1, preferably at least 2. The Examiner understands that said claim dimension would have been obvious as selecting a desired height for the connection structure based on the height of the device would have required routine skill in the art. For instance, KESER teaches in Para [0021], wherein the at least one electrically conductive connection structure has an aspect ratio of at least 1, preferably at least 2. As such, said claim dimension would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hung as applied to claim 1 above, and in further view of JENG et al. (US PUB. 2018/0068978).
Regarding claim 6, Hung teaches a system, comprising: 
a component carrier (Fig. 7-8), the component carrier comprising: 
a laminated stack comprising at least one electrically insulating layer structure  (106, 107 and/or 716) and/or at least one electrically conductive layer structure 208 (Fig. 7); 
a component 614 having at least one electrically conductive connection structure and embedded in the stack (see Fig. 7 above); and
wherein the at least one electrically conductive connection structure of the component 614 is exposed with respect to the stack so that a free exposed end of the at least one electrically conductive connection structure of the component flushes with or extends beyond an exterior main surface of the stack (note the free exposed end of at least one of the electrically conductive connection structure being flush with top surface of the stack in Fig. 7).
Hung is silent on at least one further component vertically stacked with the component carrier and electrically coupled with the embedded component by the at least one electrically conductive connection structure. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, JENG teaches in Fig. 4H at least one further component 50 vertically stacked with a component carrier and electrically coupled with the embedded component 30 by the at 
 Regarding claim 7, the combination of Hung and JENG teaches the system according to claim 6, further comprising one of the following features: the at least one further component 50 is a non-embedded component being surface mounted on the component carrier (JENG’s Fig. 4H); the at least one further component 50 is embedded in material 58 of and forms part of a module being connected with the component carrier (see JENG’s Fig. 4H).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894